Mr. Justice Campbell
delivered the opinion of the court:
. An information was returned in the district court of Larimer county against respondent Thomas, charging him with the commission of larceny on the 8th of July, 1899. In the following September he was convicted and sentenced to confinement in the state penitentiary for a term of not less than four nor more than five years. This sentence was pronounced under the indeterminate sentence law of this state, which, it is said, did not become effective until after the crime was committed. To obtain his' release, Thomas applied for and obtained a writ of habeas corpus in the district court of the second judicial district, and upon a hearing was discharged from custody.
The attorney general and the district attorney, representing the warden of the penitentiary, have asked for and obtained a writ of certiorari in this court to review that judgment. The cause was consolidated for hearing with Martin, etc., v. District Court et al. (the opinion in which case is published at ante, p. 110) because precisely the same legal principle is involved in the two cases.
The decision there controls here. For the reasons given in the opinion in that case, the writ is allowed, and the judgment reviewed set aside.

Writ granted.

Chief Justice Gabbert and Mr. Justice Steels concur.